Title: From George Washington to Margaret Savage, 15 December 1770
From: Washington, George
To: Savage, Margaret

 

Madam,
Mount Vernon 15th December 1770

Your letter of the 18th of June came to my hands a few days ago (after my return from the Ohio, whither I had been upwards of two months). I am sorry to find by it, that you & the Doctr continue to breathe the same discordant life, you did in this Country; especially too as there appears to be so little prospect of amendment; and it is with infinite concern I have further to observe to you, that your conduct is so full of inconsistency & unsteadiness that you render every attempt of your Trustee’s, to serve you, abortive; such is the effect of your last power of Attorney to Mr Montgomerie, who took care to have it recorded in our Court immediately, that he might proceed to act under it. Before this happen’d we had not been able to recover any part of your annuity, and now it is unnecessary to attempt it; as Mr Montgomerie who is at one and the same time the Doctrs Agent, and your Attorney, has nothing to do, but to pay with one hand, and receive with the other. You see the consequence therefore of your attempt to amuse or please the Doctor, (for I cannot suppose that fear was the governing principle in this transaction) and the impossibility of our rendering you any desireable service, when you are counteracting your own works, and leading us into a wilderness of difficulties & contradiction. It is highly incumbent on you therefore to be steady, & we earnestly recommend it to you either to live with the Doctor upon the best terms you can, giving him a discharge every year for the income of your Bond, if he supplies you with the necessary comforts of Life; or to renounce all connexions with him & have recourse to your Annuity invariably; for whilst Interest pulls one way, and your inclinations to the Doctr the other, you are torn between the two, and your behaviour will continue to be so full of contradiction, as to remain the source of never failing uneasiness to yourself, and perplexity to others: for tho’ Mr Fairfax & myself shall never agree to relinquish the Trust, yet we have no right to withhold payment of the Bond from any person you empower legally to receive it, as it was for your benefit it was created. You will find it necessary therefore, if you expect payment of the Annuity, and are distrustful of Mr Montgomerie, to appoint some other, to receive your money as we do not conceive

it is optional with us to refuse settling this matter with a person whom you have legally authorized for that purpose, notwithstanding any private advice you may give to the contrary, if he shoud (as Mr Montgomerie really has) call upon us to do so. Inclos’d you have a copy of the Bond which you sometime ago wrote to me for. I have nothing further to add at this time (as most things remain in statu quo) but Mrs Washington’s compliments, and good wishes for happier days to you, in which I heartily join, being Madam Your most Obt humble Servant

G: Washington

